Title: To Alexander Hamilton from Adam Hoops, 6 May 1799
From: Hoops, Adam, Jr.
To: Hamilton, Alexander


          
            Sir
            New York 6 May 1799.
          
          It would advance the service if Lieutt Heton who is attached to Capt Cochrans company was permitted to repair to Fort Jay to assist me in the operations that will be immediately  begun there.
          I am Sir with high respt Yr Mo Ob Sert
          
            A Hoops Mt
          
          General Hamilton New York
        